DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and an email with Mr. Kevin Leung, registration no. 67,243 for this application on 01/05/2022. 
The application has been amended as follows:                                                                                                                          
1.	(Currently Amended) A method of rendering a virtual object in a scene using at least a three-dimensional (3D) reconstruction model and occlusion data, comprising: 
representing a scene in a physical world with a plurality of bricks for a mixed-reality system and one or more depth images, wherein 
the one or more depth images are captured by one or more image or depth sensors of the mixed-reality system, 
a depth image of the one or more depth images comprises plurality of pixels that respectively corresponds to one or more distances that respectively correspond to a position relative to at least one of the one or more image or depth sensors, and
a brick of the plurality of bricks includes a plurality of voxels;  
plurality of bricks with 3D reconstruction data for the scene
generating occlusion data based at least in part upon the 3D reconstruction model after the 3D reconstruction model has been generated,
wherein generating the three-dimensional (3D) reconstruction model comprises: 
selecting a first brick from the plurality of bricks for further processing based at least in part upon a frustum derived from a field of view of at least one of the one or more image or depth sensors,
wherein selecting the first brick further comprises:
identifying an initial set of bricks of the plurality of bricks based at least in part upon the frustum of at least one of the one or more images; 
culling the first brick from the initial set of bricks based at least in part upon the frustum,
wherein culling the first brick comprises:
performing a first depth image acceptance test on the plurality of bricks; and
determining whether the selected brick of the plurality of bricks is accepted by the first depth image acceptance test, wherein the selected brick is accepted by the first depth image acceptance test when the selected brick intersects with an identified surface in the scene, and
wherein culling the first brick further comprises:
when the selected brick is not accepted by the first depth image acceptance test, 
adding the selected brick to a separate set of bricks; and 
performing a second depth image acceptance test on the selected brick, wherein the second depth image acceptance test determines whether the selected brick is located in front of a solid or holey surface.

2.	(Original) The method of claim 1, wherein generating the occlusion data comprises: 
rendering one or more rays from a point of view into the 3D reconstruction model for the scene; and


3.	(Original) The method of claim 2, wherein the scene will be rendered from the point of view by the mixed-reality system to a user, and the one or more rays have a same pose as a gaze direction of the user of the mixed-reality system.

4.	(Original) The method of claim 2, wherein generating the occlusion data further comprises:
identifying a hole in the 3D reconstruction model based at least in part upon the lack of connectivity, wherein the hole corresponds to one or more pixels which do not correspond to values that are used for generating the occlusion data; and
filling the hole at least by filling the hole with a portion of the 3D reconstruction data that is selected from the 3D reconstruction data with a raycast, wherein the portion of the 3D reconstruction data comprises a raycast point cloud. 

5.	(Canceled).

6.	(Currently Amended) The method of claim 1first brick comprises: 
determining whether the first brick of the plurality of bricks includes target information; and
culling the first brick from further processing, the target information excludes information that is closer or further away from the image sensor than a surface indicated by the depth map.

7.	(Canceled).

8.	(Currently Amended) The method of claim 1
the first brick the depth image; 
determining whether the first brick corresponds to a portion of the scene where at least one depth image of the one or more depth images indicates the first brick is in vicinity of a surface; and
determining whether to cull the first brick based at least in part upon a result of determining whether the first brick corresponds to the portion of the scene. 

9.	(Currently Amended) The method of claim 1, wherein projecting the silhouette of the first brick comprises: 
enclosing the first brick with a bounding box; 
determining a first brick value and a second brick value along 
comparing the first and second brick values to one or more distances represented by one or more respective pixels in the at least one depth map; and 
determining whether the first brick is to be culled based at least in part upon a result of comparing the first and second brick values to the one or more distances.

8.	(Canceled).

9.	(Canceled).

10.	(Currently Amended) The method of claim 1
when the selected brick is not accepted by the second depth image acceptance test, 
adding an increment to one or more first voxels in the selected brick to transform the selected brick into a transformed selected brick; 
determining whether the transformed selected brick is accepted by the second depth image acceptance test; and
culling the first brick from further processing when the transformed selected brick is not accepted by the second depth image acceptance test. 


classifying the plurality of bricks for the 3D reconstruction model into a plurality of classes, wherein the plurality of classes comprises a surface intersection class, a solid surface class, or a holey surface class; and
selecting different brick processes for corresponding different bricks based at least in part upon the plurality of classes into which the corresponding different bricks are classified. 

12.	(Original) The method of claim 1, further comprising updating the 3D reconstruction model based at least in part upon additional depth data, updating the 3D reconstruction model comprising: 
identifying the additional depth data including one or more surfaces of the scene, wherein the addition depth data is represented as multiple values in a plane that is parallel to both an X-axis and a Y-axis, the depth image includes a set of pixels, and a pixel indicates a respective distance;
determining a first surface for a point on the plane relative to a first reference point for the plane, wherein the first surface comprises a nearest surface for the point on the plane relative to the first reference point for the plane; and
representing the first surface with a first set of pixels with respect to the first reference point.

13.	(Original) The method of claim 12, updating the 3D reconstruction model comprising: 
determining whether the first surface comprises a hole, wherein the hole is represented by at least one pixel, and no value is assigned to the at least one pixel representing the hole or a value assigned to the at least one pixel is not used in further processing.

14.	(Original) The method of claim 12, updating the 3D reconstruction model comprising:
determining a second reference point for the plane, wherein the first or the second reference point corresponds to a pose or an orientation of the image sensor or depth sensor; and


15.	(Currently Amended) The method of claim 12, further comprising determining a volumetric representation hierarchy, determining the volumetric representation hierarchy comprising: 
identifying the field of view of the image sensor or depth sensor based at least in part upon the frustum of the image sensor or depth sensor, wherein the field of view comprises an infinite frustum corresponding to an infinite depth; 
reducing the field of view into a reduced field of view based at least on a threshold depth of the image or depth sensor; and
representing the reduced field of view as a first voxel, wherein the first voxel comprises a convex polyhedron that is delimited by six planes. 

16.	(Currently Amended) The method of claim 15, further comprising determining a volumetric representation hierarchy, determining the volumetric representation hierarchy comprising: 
grouping a plurality of first voxels into the first brick, wherein the first brick represents a portion of the scene; 
grouping the plurality of bricks including the first brick[s] into a tile based at least in part upon a page size of memory allocated to a processor of the mixed-reality system; 
grouping one or more tiles into a memory tile set, wherein a size of the memory tile set corresponds to one or more regions within a 3D reconstruction range of a sensor of the mixed-reality system; and
grouping one or more memory tile sets into a global tile set, wherein a global tile size of the global tile set corresponds to a perception range of a perception module for the mixed-reality system. 

17.	(Currently Amended) The method of claim 13, updating the 3D reconstruction model further comprising:
first brick is behind the surface; 
determining a weight function for the first voxel in the first brick, wherein the weight function weighs updating the first voxel based at least in part upon distance information associated with the first voxel; and
determining whether the first voxel is to be updated with new depth data based at least in part upon the weight function. 

18.	(Currently Amended) An electronic system portable by a user comprising:
one or more image or depth sensors configured to capture one or more depth images of a scene in a physical world; 
a microprocessor coupled to the image or depth sensors at least for processing the one or more depth images; and
memory storing thereupon a sequence of information which, when executed by the microprocessor, causes the microprocessor to perform a set of acts for rendering a virtual object in a scene using at least a three-dimensional (3D) reconstruction model and occlusion data, the set of acts comprising: 
representing the scene in the physical world with a plurality of bricks and the one or more depth images, wherein 
a depth image of the one or more depth images comprises plurality of pixels that respectively corresponds to one or more distances that respectively correspond to a position relative to at least one of the one or more image- or depth sensors, and
a brick of the plurality of bricks includes a plurality of voxels;  
generating a three-dimensional (3D) reconstruction model for the scene at least by processing the plurality of bricks with 3D reconstruction data for the scene; and
generating occlusion data based at least in part upon the 3D reconstruction model after the 3D reconstruction model has been generated,
wherein generating the three-dimensional (3D) reconstruction model comprises: 
selecting a first brick from the plurality of bricks for further processing based at least in part upon a frustum derived from a field of view of at least one of the one or more image or depth sensors,
wherein selecting the first brick further comprises:
identifying an initial set of bricks of the plurality of brick based at least in part upon the frustum of at least one of the one or more images; 
culling the first brick from the initial set of bricks based at least in part upon the frustum,
wherein culling the first brick comprises:
performing a first depth image acceptance test on the plurality of bricks; and
determining whether the selected brick of the plurality of bricks is accepted by the first depth image acceptance test, wherein the selected brick is accepted by the first depth image acceptance test when the selected brick intersects with an identified surface in the scene, and
wherein culling the first brick further comprises:
when the selected brick is not accepted by the first depth image acceptance test, 
adding the selected brick to a separate set of bricks; and 
performing a second depth image acceptance test on the selected brick, wherein the second depth image acceptance test determines whether the selected brick is located in front of a solid or holey surface.  

19.	(Original) The electronic system of claim 18, wherein the set of acts further comprises: 
rendering one or more rays from a point of view into the 3D reconstruction model for the scene; and
determining lack of connectivity between two or more points or regions based at least in part upon the result of rendering the one or more rays, wherein the scene will be rendered from the point of view by a mixed-reality system to the user, and the one or more rays have a same pose as a gaze direction of the user of the mixed-reality system. 

(Original) The electronic system of claim 19, wherein generating the occlusion data further comprises:
identifying a hole in the 3D reconstruction model based at least in part upon the lack of connectivity, wherein the hole corresponds to one or more pixels which do not correspond to values that are used for generating the occlusion data; and
filling the hole at least by filling the hole with a portion of the 3D reconstruction data that is selected from the 3D reconstruction data with a raycast, wherein the portion of the 3D reconstruction data comprises a raycast point cloud. 

Allowable Subject Matter
Claims 1-4, 6 and 8-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art teaches some of the concepts and/or aspects of the claim limitations as shown below, but does not teach limitations of the independent claims 1 and 18 in their entirety and as specifically recited in each of the claims:
Newcombe (US 20120194516): discloses in pars. [0004, 0084, a method of operating a computing system to generate a three-dimensional (3D) reconstruction of a surface in a scene, Computing-based device 800 comprises one or more processors 802 which may be microprocessors, controllers or any other suitable type of processors for processing computing executable instructions to control the operation of the device in order to perform 3D reconstruction. [0021, 0027, 0034], a person 100 standing in a room and holding a mobile depth camera 102. The room contains various objects 106 such as a chair, door, window, plant, light, another person 104, and a cat 108. Many of the objects 106 are static although some of the objects such as the person 104 and cat 108 may move. As the person moves around the 
Blassnig (US 20150024337): discloses in pars. [0032, 0036, 0102], a method of operating a computing system to generate a three-dimensional 3D reconstruction of a scene… Each element represents a cube (brick) of voxels (for example 8x8x8 or 16x16x16) in the TSDF raster and indicates whether this cube could contain a surface using a depth image from the current stereo camera pose.
Steen (US 20120154400): discloses in par. [0006], a method comprising identifying a pixel location of suspected noise in the volume-rendered image, and calculating a voxel location that corresponds to the pixel location and intersects a rendered surface in voxel space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619